Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in this Application. Claims 16-18 are withdrawn. Claims 1-15 are examined. 
Election/Restrictions
Acknowledgement is made of applicant’s election of claims 1-15 in the restriction given on Jan 28. 2022. Claims 16-18 are withdrawn as being drawn to a nonelected, process invention, there being no allowable generic or linking claim.
Additionally, applicant elected the comprised with lithium and more specifically comprised of species of Li Ni 0.76 Mn 0.19 Al 0.04 Mg 0.005 Ti 0.005 O2, which compresses the element of lithium and thus includes claims 1-2, 4-5, 7-15.  As such, Claims 3 and 6 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a Species that does not include lithium.  The Election was made without traverse in the reply filed on 03 March 2022. 
Examiner Note:  The Elected species in the response of 03/01/2022 comprises the element of Lithium but also a species that is not within the Claim 1 or Claim 4 x ranges of 0.8 < x < 1. 
As such, a species with lithium and with the x subscript as claimed range of 0.8 < x < 1 will be searched while the one elected Species being chosen or pointed to which has a subscript of x = 0.76 that is outside of the limits of the claims will not be considered.
To further prosecution, the Applicant’s election in the response of 03/01/2022 is considered a Species election of a species formula with Li having the formula of  Li Ni x Mn 0.19 Al 0.04 Mg 0.005 Ti 0.005 O2 with an x subscript range 0.8 < x < 1
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 appears to be missing a word or words between “wherein” and “include”.  Appropriate action is required. 
As Claim 13 depends from Claim 12 and regards a dopant cation: to further prosecution, Claim 13 is considered as comprising the words “wherein the dopant cation includes” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al [Zhang] (CN 103280576 with ESPACENET English machine translation and Abstract) in view of Hwang et al. [Hwang] (US 2017/0200944).

Regarding Claims 1 and 4:
Zhang discloses a cathode active material of a formula (positive electrode material for a battery Zhang [0008]): Li x Ni 1-y-z Co y Mn z Mg a Ti b Al c O2 ,where 0.95 ≤ x ≤ 1.30, y is 0 ≤ y ≤ 0.6, 0 ≤ z ≤ 0.8; y + z <1, 0 ≤ a 0.1, 0 ≤ b 0.1, and 0 ≤ c 0.1, this formula is now referred to as the Zhang formula.  
Wherefore because y is allowed to be 0, no cobalt is required. 
Although the formula is not specifically disclosed as that of instant Claims 1 and 4 which read as Li NixMnyAlzMO2- B  wherefore M is a combination of Ti and Mg, B is F, S, Se, or Cl, where the Claim 1 formula subscripts are:  0< z ≤ 0.2, 0.8< x < 1, 0< y < 0.2, 0 ≤  ≤ 0.2, 0 ≤  ≤ 0.1, and wherefore Claim 4 formula the subscripts are:  0< z ≤ 0.2, 0.5< x < 1, 0< y < 0.5, 0 ≤  ≤ 0.2, 0 ≤  ≤ 0.1 {where instant Claim 1 and instant Claim 4 only differ by the subscript x}, because  the instant subscript  is allowed to equal 0, upon  being zero, the instant formulas for instant Claim 1 and instant Claim 4 both further simplify to 
Li NixMnyAlzMO2. 
Zhang also discloses a formula subscript for x is preferably equal to 1.00 (Zhang [0010]).  
Further, a modified Zhang formula—without cobalt—simplifies to Li Ni 1-z Mn z Mg a Ti b Al c O2 , where  0 ≤ z ≤ 0.8, 0 ≤ a 0.1, 0 ≤ b 0.1, and 0 ≤ c 0.1 with rearranging for comparison with instant Claims 1 and 4 formulas of Li NixMnyAlzMO2.  Wherefore a rearranged modified and simplified Zhang formula corresponds to Li Ni 1-z Mn z Al c (Mg a Ti b) O2 --where instant M is represented by (Mg a Ti b) or (Mg and Ti)a+b because the instant Claim 1 and instant Claim 4 species M is a combination of Mg and Ti.
Further as to Claims 1 and 4:
Although Zhang does not specifically disclose an  subscript value range of 0 ≤  ≤ 0.2.  because the instant Claim 1 and 4 the sum of Mg subscript range of 0 ≤ a ≤ 0.1, summed with of a Ti subscript range of 0 ≤ b ≤ 0.1, sum to the range of 0 ≤ a+b ≤ 0.2.  The subscript sum value range reads on the instant Claim 1 and instant Claim 4 range of 0 ≤  ≤ 0.2. 
Although Zhang does not specifically disclose instant Claim 1 subscripts for z, x and   respectively in the ranges 0< z  ≤ 0.2, 0.8 < x < 1, 0 < y < 0.2, and although Zhang does not disclose instant Claim 4 subscripts for z, x and   respectively in the ranges 0< z  ≤ 0.2, 0.5 < x < 1, 0 < y < 0.2, Zhang (Zhang [0008]) discloses that the formula subscripts overlap the claimed subscripts for instant Claim 1 and instant Claim 4 as follows:  
A) the Zhang Mn subscript z, of the range of z < 1, overlaps the instant Claim 1 Mn subscript range of 0 < y < 0.2 and overlaps the Claim 4 Mn subscript y range of 0 < y < 0.5; B) the modified Zhang c subscript range for Al of 0 < c  ≤ 0.1 overlaps both the instant Claim 1 and Claim 4 Al subscript z subscript ranges of 0 < z ≤ 0.2; C) the resulting modified Zhang Nickel subscript value range of 1- z overlaps both the instant Claim 1 and Claim 4 Ni x subscript of 0.8 < x < 1.
Each Zhang formula subscript value range for Ni (1-z),  Mn (0 ≤ z ≤ 0.8), and Al (0≤ c ≤ 0.1)—which respectively correspond to the instant Claim 1 and instant Claim 4 ranges for each x, y and z, are all appropriate for use in the respective modified Zhang formula overlapping subscript value ranges of 1-z, z, and c (Zhang [0008]), including those values within the overlapping claimed range and thus obviate the claimed subscript ranges (see MPEP 2144.05 I.). 
As such, it would also have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed Zhang disclosed subscript values within the modified Zhang 1-z, z, and c, subscript values, corresponding to the Claim 1 subscript value ranges of 0.8 < x < 1, 0 < y < 0.2, 0< z ≤ 0.2 with a reasonable expectation of success. 
It would also have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed Zhang disclosed subscript values within the Zhang 1-z, z, and c, subscript values, corresponding to the instant Claim 4 subscript value ranges of 0.8 < x < 1, 0 < y < 0.5, 0< z ≤ 0.2 with a reasonable expectation of success. 
Also further as to Claims 1 and 4:
Zhang does not disclose whether the cathode active material is a single particle, and does not further disclose whether the particle is of a uniform composition or a concentration gradient composition. 
However, Hwang teaches the cathode active material, is comprised of a lithium metal oxide particle included in a mixture (Hwang [0017], [0071], where the cathode material is shown as a single particle Figures 1-2 and 4), and thus the cathode active material is a single particle having a genus formula which is the same or similar to that of Zhang (Hwang [0023]-[0025] vs.  Zhang [0008]) where the Hwang single particle shape is made with a metal element concentration gradient so as to provide improved cathode active material, high temperature storage characteristics while minimizing decreases in power and cycle life (Hwang Figures 1-2A, [0010]-[0011], [0017], [0020]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided a Hwang-taught cathode active material of a single particle shape with a metal element concentration gradient as the Zhang cathode active material so that the Zhang cathode active material has a particle shape that also has a concentration gradient that further provides improved cathode active material high temperature storage characteristics while minimizing decreases in power and cycle life as also taught by Hwang. 

Regarding Claims 2 and 5, modified Zhang discloses the limitations set forth above.
Because Zhang also discloses Zhang’s a subscript range for Mg is disclosed as 0 ≤ a ≤ 0.1; Zhang’s Ti subscript range for b is disclosed as 0 ≤ b ≤ 0.1and because the Zhang subscript range for Aluminum is disclosed as 0 ≤ c ≤ 0.1 (Zhang [0008]) the sum of the subscript values of a, b, and c implicitly sum to 0 ≤ a + b +c ≤ 0.3.  Thus the sum of the Mg, Ti and Aluminum Zhang subscripts sum to provide an overlapping value of the instant Claim 2 subscript value range sum of z + j + k formula components Al, Ti and Mg that sum to less than  or equal to 0.1, or z + j + k ≤ 0.1 of instant Claim 2.
Because Zhang’s a subscript range for Mg is disclosed as 0 ≤ a ≤ 0.1; Zhang’s Ti subscript range for b is disclosed as 0 ≤ b ≤ 0.1and because the Zhang subscript range for Aluminum is disclosed as 0 ≤ c ≤ 0.1 (Zhang [0008]) the sum of the subscript values of a, b, and c implicitly sum to 0 ≤ a + b +c ≤ 0.3.  Thus the sum of the Mg, Ti and Aluminum Zhang subscripts sum to provide an overlapping value of the instant Claim 5 subscript value range sum of z + j + k formula components Al, Ti and Mg that sum to less than  or equal to 0.1, or z + j + k ≤ 0.2 of instant Claim 5.
The modified Zhang formula, implicit subscript value sum range 0 ≤ a + b + c ≤ 0.3 which implicitly sum from the Zhang formulae Mg, Ti, and Al  ranges of  0 ≤ a ≤ 0.1 and 0 ≤ b ≤ 0.1 and 0 ≤ c ≤ 0.1 are comprised of values that are all appropriate for use in the respective modified Zhang formula (Zhang [0008]), including those values which are within the implicit overlapping sum ranges of instant Claim 2 and instant Claim 5 and thus obviate the claimed subscript ranges (see MPEP 2144.05 I.). 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed Zhang disclosed subscript values within the Zhang Mg and Ti subscript value ranges which implicitly sum to overlap the Claimed range of corresponding to the Claim 2 subscript value sum range of  z + j + k ≤ 0.1 with a reasonable expectation of success. 
As such, it would also have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed Zhang disclosed subscript values within the Zhang Mg and Ti subscript value ranges which implicitly sum to overlap the claimed range of corresponding to the Claim 5 subscript value sum range of z + j + k ≤ 0.2 with a reasonable expectation of success. 
Regarding Claims 9-11, modified Zhang discloses the limitations set forth above. 
Zhang does not disclose wherein the particle has a vector radius defined from a center of the particle to a surface of the particle, wherein: 
A) a concentration of the Ni is constant or decreases along the vector radius; 
B) a concentration of the Mn is constant, decreases, or increases along the vector radius; 
C) a concentration of the Al is constant, decreases, or increases along the vector radius; and 
D) a concentration of M (representing the Mg and Ti mixture) is constant. decreases. or increases along the vector radius.
Also, Zhang does not further disclose the Ni, Mn, Al or M (corresponding to Mg and Ti) concentration gradients occur with a step-wise gradient change or a gradient concentration change and Zhang does not disclose whether the particle of cathode active material wherein the increasing or decreasing concentration of Ni, Mn, Al, and/or M (which is of Mg and Ti) may include regions of different rates of concentration change along the vector radius. 
However, Hwang teaches that metal concentration gradients which provide high temperature storage characteristics and minimize decreases in power and cycle life of a battery comprising the cathode active material.  The materials with gradients comprise M1, M2, M3 materials of the following chemical formula 1 of Lix M1aM2bM3cOy where 0 < x ≤ 1.1;  2 ≤ y ≤ 2.02; while ranges apply to subscripts as  0≤ a ≤ 1; 0≤ b ≤ 1; 0≤ c ≤ 1 and 0≤ a + b + c ≤ 1 and while M1, M2, M3 materials independently all chosen from a group comprised of Ni, Co, Mn, Mg, Ti, and Al (Hwang [0024]).  
The core has a composition of Lix2 M1a2M2b2M3c2Oy2 while the surface has a composition of Lix3 M1a3M2b3M3c3Oy3  while the subscript ranges for both  subscript sets of  x2 a2 b2 c2 and y2  and x3, a3, b3, c3 and y3 respectively correspond to the formula subscript ranges of  x, y, a, b, c (Hwang [0023]-[0024] and [0034]-[0035]), while the elements in the formula 3 for  the M1a2  M2b2  M3c2  and the elements in the formula 4 for M1a3M2b3M3c3  correspond to the metals chosen form the same list as subscript as M1a, M2b, M3c metals (Hwang [0023]-[0024] and [0034]-[0035]). 
M1 is represented as being next to the lithium Li in Hwang’s formula 1 which corresponds to the Ni position of Zhang’s formula--and applies to Claim element A-- is taught as having a concentration gradient that decreases in a surface direction between the surface part and the core part (Hwang [0027]) where a direction between a core and a surface is considered as a vector direction as would be expected by one of ordinary skill in the art.  Hwang also teaches that an M2 metal which also corresponds to the of Mn element position in Zhang’s formula--which applies to Claim element B)--has a concentration that stays constant (Hwang [0027]) where a direction between a core and a surface is considered as a vector direction as would be expected by one of ordinary skill in the art.  Hwang further discloses that M3 metal or metals which corresponds to Al, Mg, and, or Ti of Zhang’s formula—which applies to both Claim elements C) and D), increase in the surface direction between the surface part and the core part (Hwang [0027]) where a direction between a core and a surface is considered as a vector direction as would be expected by one of ordinary skill in the art.  
The increasing or decreasing concentration of Ni Mn Al and or Mg changes for one or more metals changes continuously between the core and surface part of the cathode active material ([0020]) and thus the increasing or decreasing concentration of Ni, Mn, Al and or M metals occurs in a gradient concentration change from the center portion to a surface portion of the cathode active material and is exhibited for Ni as occurring in a sloping line (Hwang Figure 3A and [0012]). 
Because Hwang discloses concentrations for M1 (corresponding to Ni), M2 (corresponding to Mn), or M3 (corresponding to Mg, Ti and A)l materials stay the same, increase, or decrease from the center portion to the surface portion (Hwang [0027]), the increasing or decreasing concentration of Ni, Mn, Al, and or M materials include regions of different rates of concentration change along the vector radius from the core to the surface. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided a Zhang cathode active material with an additional Hwang-taught cathode active material particle comprised of:
A) a concentration of the Ni is constant or decreases along the vector radius; 
B) a concentration of the Mn is constant, decreases, or increases along the vector radius; 
C) a concentration of the Al is constant, decreases, or increases along the vector radius; and 
D) a concentration of M (representing the Mg and Ti mixture) is const, Decreases, or increases along the vector radius that  provides improved cathode active material high temperature storage characteristics while minimizing decreases in power and cycle life as also taught by Hwang that provides improved cathode active material high temperature storage characteristics while minimizing decreases in power and cycle life as also taught by Hwang while providing a composition that the concentration of Ni, Mn, Al, and/or M is of a gradient concentration changes where Ni Mn, Al and/or M concentrations include regions of different rates of concentration change along the vector radius.  

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al [Zhang] (CN 103280576 with ESPACENET English machine translation and Abstract) in view of Hwang et al. [Hwang] (US 2017/0200944) as applied to Claim 4 above in view of Sakata et al. [Sakata] (US 2008/0102369) and X. Zhang  [X.Zhang] (Dissertation Abstract 01-01-2011).
Regarding Claim 7, modified Zhang discloses the limitations set forth above. 
Zhang does not disclose whether the particle is generally spherical and wherein a single crystal or single particle has a diameter of amount 10 nm to about 10 m for the cathode active material and is spherical. 
On the other hand, Sakata teaches the same or similar formulations to Zhang where Sakata further taches of formulations of Lix M1y M2z M3vO2; wherefore M1y represents at least one of Ni and Mn and M2 is represented by Mg, Ti and Al.  The genus provides v as being zero and  as being zero which simplifies the formula to Li Mny M2z O2 (Sakata [0062]).
Sakata further teaches that the cathode materials are comprised of a particle and wherefore a particle has a size of particularly less than18 m and down to 2 m or more where too small particles hardly increase the positive electrode mixture and for an average particle size being too small, a battery cathode active material characteristic decreases (Sakata [0053]-[0054]) and thus Sakata teaches of optimizing particle sizes to prevent characteristic decreases while providing for density increases (see In re Aller, et al., 105 USPQ 233. MPEP 2144.05 II. A).
Although Sakata does not further disclose a particle is spherical, spherical particles are known in the art as being desirable for cathode material in the lithium ion battery industry to provide required high density as taught by X. Zhang (Dissertation Abstract).
As such, taking the subject matter as a whole, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to select the portion of the Sakata prior art’s range for the same or similar material of Zhang, which is within the particle size range Claim 7’s particle size range of 10 nm to 10 m, to optimize the Zhang particle size to provide for an increase of density without decreasing Zhang’s cathode active material characteristics while further employing spherical shaped particles to provide high density as further taught by X.Zhang.

 Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al [Zhang] (CN 103280576 with ESPACENET English machine translation and Abstract) in view of Hwang et al. [Hwang] (US 2017/0200944) as applied to Claim 4 above, further in view of Kokubu et al. [Kokubu] (WO 2019/097951 as interpreted by English co-filed US 2020/0373574).
Zhang does not disclose a composition where a secondary particle has a diameter from about 1-30 m. 
On the other hand, the analogous art of Kokubu teaches making cathode (positive) electrode active material comprised of Li, Mn, Ni and Al, and similar to that of Zhang, made of single, or primary particles, that make up a secondary particle—and thus a secondary particle being comprised of a plurality of primary single particles, having a secondary particle size of between 3 and 20 m where particles of this size have a compression strength that inhibits deterioration of cycle charge and discharge characteristics (Kokubu [0012], [0027]-[0029] Zhang [0008]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have further employed Kokubu-taught secondary particle sizes of between 3 and 20 m in the claimed secondary particle range of 2-20 m, being of a similar composition to that Zhang as further taught by Kokubu, to provide compression strength that inhibits deterioration of cycle charge and discharge characteristics of the Zhang cathode active material. 

Claims 12-13 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al [Zhang] (CN 103280576 with ESPACENET English machine translation and Abstract) in view of Hwang et al. [Hwang] (US 2017/0200944) as applied to Claim 4 above, in further view of Karthikeyan et al. [Karthikeyan] US 2011/0244331).
Regarding Claims 12-13, modified Zhang discloses the limitations set forth above. 
Zhang does not disclose the cathode active material particle comprises a dopant cation wherefore a cathode active material cation dopant is defined in the instant Specification as being of calcium (instant Specification [0008]) and Zhang does not disclose wherein the dopant cation includes an alkaline earth metal element or a transition metal element other than other than Ni, Co, Mn, and Al or combinations of any two or more. 
On the other hand, Karthikeyan teaches adding of adding cationic dopants such as Ca, comprised with Mg (Karthikeyan Abstract [0004]), so as to provide high specific discharge capacity for cathode active materials (positive active materials, Karthikeyan Abstract). The Karthikeyan compositions are the same or similar to those of Zhang (Karthikeyan Abstract, [0004]).  
Karthikeyan further discloses that Zn, which is a transition metal element other than Ni, Co, Mn and Al, is also included to also provide high specific discharge capacity for cathode active materials (Karthikeyan Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have combined a dopant cation along with magnesium, as taught by Karthikeyan to provide the modified Zhang cathode active material with a Karthikeyan-taught high specific discharge capacity.
It also would have been obvious to one of ordinary skill in the art at the time of the invention filing to have combined transition metal along with magnesium, as taught by Karthikeyan to provide the modified Zhang cathode active material with a Karthikeyan-taught high specific discharge capacity. 

Regarding Claims 14-15, modified Zhang discloses the limitations set forth above.  Zhang does not disclose the cathode active material particle comprises a surface coating. 
On the other hand, in addition to adding Ca or Zn with Mg, to the cathode active material, Karthikeyan further teaches adding a surface coating of metal fluoride to improve the cycling performance of the materials (Karthikeyan Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have also coated the modified Zhang cathode active material with a metal fluoride coating to improve the cycling performance of the modified Zhang cathode active material.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON J GRESO/Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722